— In an action by an infant to recover damages for personal injuries sustained as a result of defendant’s alleged negligence in the operation of its bus, and by the infant’s father to recover damages for medical expenses and loss of services, the plaintiffs appeal from a judgment of the Supreme Court, Richmond County, entered June 6, 1958, after a jury trial, upon a verdict in favor of defendant. Judgment affirmed, with costs. Ho opinion. Holán, P. J., Beldock, Ughetta, Kleinfeld and Brennan, JJ., concur.